 BLUDWORTH CONSTRUCTION COMPANY, INC.385As thePetitioner received a majority of the valid votes cast inthe election,we shall certify it as representative of the employees inthe appropriate unit.[The Board certified International ChemicalWorkers Union,AFL-CIO,as the designated collective-bargaining representative ofthe employees in the appropriate unit which includes all productionand maintenance employees at the Employer's Jacksonville,Florida,,Wilson & Toomer Fertilizer plant, excluding all production andmaintenance employees of Florida Agricultural Supply Company,office clerical employees, technical and professional employees, allmanagement employees,guards, and supervisors as defined in theAct.]Bludworth Construction Company,Inc.andSeafarers' Inter-national Union of North America, Atlantic and Gulf District,Harbor and InlandWaterwaysDivision,AFL-CIO.Case No.39-CA-682.March 26, 1959DECISION AND ORDEROn June 16, 1958, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices as alleged in the complaint and recommended thatthese allegations of the complaint be dismissed.Thereafter, theRespondent filed exceptions to the Intermediate Report and a sup-porting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings, except as noted hereinafter, are hereby affirmed.TheBoard has considered the Intermediate Report, the exceptions andbrief, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,,only to the extent consistent with our decision herein.1.The Trial Examiner found that the Respondent violated Section8 (a) (1) of the Act by,inter alia,(a) interrogating Collier concerning-his union activities, and (b) urging him to quit if he were dis--123 NLRB No. 40.50&889-80-vol.123-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfied with his job.These findings were based solely on Collier'stestimony at the hearing, which the Trial Examiner credited.At the hearing, the Respondent attempted to subpena Collier'sprehearing affidavits, given to Board investigators, which the Re-spondent wished to use for purposes of cross-examining him.How-ever, the Trial Examiner granted the General Counsel's motion toquash thesubpoena daces tecumpresented by the Respondent to theGeneral Counsel, requiring the production of prehearing affidavitsor other statements by Collier concerning the matters testified to bythe latter.The Trial Examiner's ruling was correct under theBoard's then-existing rules and regulations.Subsequent to the hear-ing, however, the Board, inRa-Rich Manufacturing Corporation,'determined that it would permit parties, upon proper demand, tosecure prehearing statements made by witnesses, who have alreadytestified in the same proceedings.Accordingly, as the Respondenthas excepted, in effect, to the Trial Examiner's above findings basedon Collier's testimony, and has also excepted to the quashing of itssubpena, it is clear that, under the Board's new practice, Collier'stestimony may. not be used as a basis for finding any violation of theAct by the Respondent, without first giving it an opportunity to se-cure Collier's affidavits for the,purpose of cross-examination.2However, we shall not remand this proceeding and order therecord reopened for such purpose.The Trial Examiner found thatthe Respondent violated Section 8 (a) (1) of the Act in other respects,based upon the testimony of witnesses other than Collier, and exceptas discussed hereinafter, the Respondent has not excepted to suchfindings.Accordingly, as the remedy herein is sufficient, in anyevent, to effectuate the policies of the Act,3 we shall not adopt any ofthe Trial Examiner's findings that the Respondent violated the Act,which are based solely on Collier's testimony.2.One of the allegations of the complaint was that the Respondentviolated Section 8(a) (1) of the Act in the following manner:On or about August 18, 1957, Richard Bludworth [the Respond-ent's president] ... stated substantially to the relief captain inthe presence of a Respondent employee, "Don't let any unionmen come aboard this boat."At the hearing, this allegation of the complaint was read to Rich-ard Bludworth by the General Counsel and the latter asked Blud-worth if he had so stated. Bludworth denied making this statement,1121 NLRB 700.2 See Sec. 102.95 of the Board'sRules and Regulations,Series 7, as amended.3In the absence of exceptionsthereto,we adopt the Trial Examiner's recommendedbroad cease and desist order. BLUDWORTH CONSTRUCTION COMPANY, INC.387but did admit ordering that all unauthorized personnel be kept offthe boats, including anyone who was attempting to organize the-Company.4There was no further credible testimony or discussionabout this "no-solicitation" rule at the hearing.In his Intermediate Report, the Trial Examiner found that theRespondent violated Section 8 (a) (1) of the Act "by issuing andmaintaining instructions to captains prohibiting unauthorized per-sons to board its tugs,to the extent that these instructions includedrepresentatives ofthe Union." (Emphasis supplied.)The Respondent excepts to this finding. It seems clear that theTrial Examiner found, in effect, that the Respondent's promulgationof a "no-solicitation" rule, barring union representatives from itstugs, wasper seviolative of the Act.We reject this conclusion.TheUnited States Supreme Court was held that "an employer may val-idly post his property against nonemployee distribution of unionliterature if reasonable efforts by the union through other availablechannels of communication will enable it to reach the employees withitsmessage and if the employer's notice or order does not discriminateagainst the union by allowing other distribution"; and the Courthas indicated that this principle is also applicable to nonemployeesolicitationwhich does not involve the distribution of literature.5In the case at bar, the record is devoid of any evidence that such no-solicitation rule diminished the Union's ability to communicate withthe Respondent's employees.Moreover, the rule did not discriminateagainst the Union by allowing other solicitation.Accordingly, in order to conclude that the rule was violative of theAct, it would be necessary to find that the Respondent was dis-criminatorily motivated in establishing the rule, wishing to hinderthe employees' concerted activities.Although there is evidence show-ing that the Respondent was opposed to the unionization of its em-ployees, there is nothing in the record to indicate why the rule wasestablished.Indeed, for all that is shown, the rule may have beenin existence prior to the time the organizing activities began herein.In these circumstances, we find that the General Counsel has notestablished by a preponderance of the evidence that the Respondentwas discriminatorily motivated in establishing the rule here in issue.,,In view of the foregoing, we find, contrary to the Trial Examiner,that the Respondent has not violated Section 8 (a) (1) of the Act in4 The parties stipulated that "as part of the instructions to keep unauthorized personneloff the tugboat,Joe-Ed,union organizers were included in those instructions."8N.L.R.B. v. The Babcock d Wilcox Company,351 U.S. 105;N.L.R.B. v. United Steel-workers of America, CIO(Nutone, Inc.) ;andN.L.R.B. v. Avondale Mills,357 U.S. 357.0We note, in addition, that the General Counsel did not allege such a violation. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARIestablishing the rule, forbidding unauthorized personnel from comingaboard the tugboats.ORDERUpon the basis of the entire record in this case, and pursuant toNational Labor Relations Board hereby orders that the Respondent,,Bludworth Construction Company, Inc., its officers, agents, suc-cessors and assigns, shall:1.Cease and desist from :(a) Threatening to shut down its operations in the event of union-ization; or granting wage increases for the purpose of discouragingconcerted activities.(b) In any other manner interfering with, restraining, or coercing-its employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Seafarers' International'Union of North America, Atlantic and Gulf District, Harbor and_Inland Waterways Division, AFL-CIO, or 'any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of-collective bargaining or other mutual aid or protection, or to refrainfrom engaging in such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor-organization as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds;will effectuate the policies of the Act :(a)Post on its tugs copies of the notice attached hereto marked"Appendix." 7 Copies of said notice, to be furnished by the Regional'Director for the Sixteenth Region, shall, after being duly signed'by the Respondent's representative, be posted immediately upon re-ceipt thereof, and be maintained by it for 60 consecutive days there-after in conspicuous places on the tugs, including all places where-notices to its employees are customarily posted.Reasonable steps-.shall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Sixteenth Region in.writing, within 10 days from the date of this Order, what steps the-Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the allegations of the complaint, insofar-as they allege unfair labor practices not found herein, be, and theyhereby are, dismissed."In the event that this Order is enforced by a decree of a United States Court of-Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." BLUDWORTH CONSTRUCTION COMPANY, INC.389MEMBERS RODGERSand BEAN, concurring :We agree with our colleagues' conclusion that the Respondent didnot violate the Act by promulgating the "no-solicitation" rulewhich the Board is here reviewing.We believe, however, that ourcolleagues have strayed from the correct path in reaching that con-,elusion.This case is controlled by1V.L.R.B. v. BabcockcCWilcox Company.351U.S. 105. In that case the Supreme Court ruled squarely that ifno other "distribution" is allowed, the exclusion of nonemployeeorganizers from company property is to be tested against the availa-bility of other channels of communication with the employees.Tothe extent that our colleagues have applied theBabcockdWilcoxrule in this case, we are in accord with what they have done.Wedisagree with them, however, to the extent that they have superim-posed upon theBabcock & Wilcoxrule an additional test of "dis-criminatory motivation."The Supreme Court's decision inBabcockdiWilcoxis not, in our opinion, susceptible to this treatment.Ourcolleagues therefore are in error.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT threaten to shut down our operations in theevent of unionization or grant wage increases for the purpose ofdiscouraging concerted activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join or assist Seafarers' InternationalUnion of North America, Atlantic and Gulf District, Harbor andInland Waterways Division, AFL-CIO, or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection and to refrain from any or all such activities exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.All our employees are free to become, remain, or to refrain frombecoming or remaining members in good standing in Seafarers' Inter-nationalUnion of North America, Atlantic and Gulf District, 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarbor and InlandWaterwaysDivision,AFL-CIO,or any otherlabor organization,except to the extentthat thisrightmay beaffected by an agreement in conformity with Section 8(a) (3) of theAct.BLUDWORTII CONSTRUCTION COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other materialINTERMEDIATE REPORTSTATEMENT OF THE CASEUponcharges, as amended,filed by theSeafarers InternationalUnionof NorthAmerica, Atlantic & Gulf District, Harbor & Inland Waterways Division, AFL-CIO, hereincalledthe Union, the General Counsel of the National Labor Rela-tionsBoard, throughthe RegionalDirector for the SixteenthRegion(FortWorth,isssued a complaintdatedMarch 19,1958, againstBludworth Construc-tionCompany,Inc., hereincalled theRespondentor the Company,alleging that ithad engaged in and was engaging in unfairlaborpractices in violation of Section8(a)(3) and(1) of the Act.The Respondentin its answer admits certainallega-tions of the complaint but denies the commission of any unfairlabor practices.Pursuant to notice,a hearingwas held before the duly designated Trial Exam-iner at Houston,Texas, on May 6 and 7, 1958. The parties were represented bycounseland were afforded full opportunity to be heard,to introduce relevantevidence,to present argument andto file briefs.'Uponthe entire record, and from my observationof thewitnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTOn the basis of the pleadings and stipulation of counsel I find that the Respond-ent, a Texas corporation,maintains its principal office and place of business atHouston,Texas, where it is engaged in the operation of a tugboat towing service..During the 12-month period prior to the issuance of the complaint the Respondentsupplied services valued in excess of $200,000, of which more than$100,000, wasfurnished to Warren Petroleum Company and a like amount to Ada Oil Company.The services rendered to Warren and Ada consisted principally of towing servicesfrom points within the State of Texas to places outside thereof.The shipmentsof oil products by Warren and Ada to places outside the State of Texas amount tomore than$50,000,respectively.Ifind that the Respondent is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization as defined in Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary findingsRichard and Robert Bludworth were,and are, president and vice president ofthe Company,respectively,and during the period May to September 1957, the1At the conclusion of the testimony,on May 7, I kept the record open in order to givecounsel opportunity to decide what proceedings,if any, they might wish to initiate inregard to company counsel'smotion to require the General Counsel to produce certainaffidavits,which I denied,and hissubpoena duces tecumserved upon the General Counselcalling for the production of those documents.Thereafter,by order dated May 16, Igranted the General Counsel'smotion to quash thesubpoena duces tecumand on May 26,I issued an order closing the hearing,with the right to file briefs on or before June 10.The General Counsel submitted a brief which has been considered. BLUDWORTH CONSTRUCTION COMPANY, INC.391Company operated three tugs, theJoe-Edbeing the only involved in these pro-ceedings.In this period theJoe-Edoperated between Houston and Pensacola orSt.Marks, Florida, the round trip from Houston to Pensacola averaging about 12days, while the round trip to St. Marks averaged about 9 days.During this timeE. F. O'Dell was captain of theJoe-Edand the crew consisted of the captain,relief captain,mate, two deckhands, and one cook.However, each member ofthe crew was off every third trip, so actually there were only five men in the crew,the captain, relief captain or mate, plus the deckhands and cook, for whom re-placements were obtained.Richard Bludworth testified, on the basis of company records, that Edward LeoCollier was first employed on May 17, as a cook on theJoe-Ed,and after makingsix trips was discharged on September 1.The complaint alleges that Collier wasdischarged because he joined or assisted the Union or engaged in concertedactivities for the purposes of collective bargaining or other mutual aid or pro-tection.The Company denies Collier was discharged for such reasons and affirma-tively asserts he was terminated for failure to maintain the galley in a clean andsanitary condition and allowed the tug to become infested with roaches.Richard Bludworth admitted that in the latter part of July or early Augustsomeone told him union organizers had been on the tug and were attempting toorganize the employees.B.Organizationalefforts; acts of interference,restraint,and coercionCollier,who had long experience as a cook in the United States Navy and ontugboats, stated that as a result of a telephone call to Richard Bludworth he washired as a cook on theJoe-Edand his duties consisted of the purchase, storageand preparation of food,planning of menus, andkeeping the galley clean.Col-lierwas unable to remember the precise period of his employment, so I find, onthe basis of Richard Bludworth's testimony, that he was employed from May 17to September 1, 1957.Collier testified that about 5 weeks prior to his dismissal, or sometime in July,he was coming aboard the tug when Robert Bludworth hollered from the wheel-house, "Hasa union mantalked to you?", and he answered, "No."He furthertestified that about 6 weeks after he had been employed Bill Ladwig,a unionorganizer,came on the tug and talked to the three crew members about the Union.Ladwig remarked that another barge line had workeda manfor a week, paid him$30, and laid him off. Ladwig inquired as to the pay scale and when they informedhim it was $10 per day, he stated the union scale was $16.40 per day. Collier thensigned a unioncard, the other two men having already signed up.BillyHutto,relief captain, was on the tug at the time, but not present during the conversation.Some 2 weeks after his conversation with Robert Bludworth, Collier said thatRichard Bludworth called him to the wheelhouse and told him the starting ratewould be $11 per day instead of $10, plus the quarterly bonus which the Com-pany had been paying.He also stated that if the Union took over the workwould be harder since the tug pulled only one barge and the Company might beforced out of business.The discussion ended with Richard Bludworth stating thatany man dissatisfied with his job should move on.About 2 weeks later Richard and Robert Bludworth were in the galley whenRichard asked Collier, "what did the union man have to say?" and he replied it"was merely routine."On the same day, when Collier and Richard Bludworthwere bringing groceries to the tug, Richard Bludworth mentioned that anothercompany, while building tugs, learned that they were going to be organized andwent out of business before the tugs were put into operation.Richard Bludworthconcluded by saying that the Company might have to do the same thing.Collier tesified that some 2 or 3 weeks prior to his discharge he was on thetug at Houston when he heard Robert Bludworth tell Relief Captain Jim Groggins"not to let any union men aboard this boat."During his last trip, August 19 to September 1, Collier talked to Groggins aboutthe Union on one or two occasions and expressed the opinion that "it was bestfor everyone."Although Collier believed Groggins was a little opposed to unions,Groggins requested Collier to give his name and address to Bob Matthews, arepresentative of the Union.Oscar M. Dunlap was employed as a deckhand for 4 or 5 months and wasterminated September 2.Dunlap,who worked on all three tugs, stated thatabout August 9, Ladwig talked to the crew, apparently the deckhands and cook,and pointed out that theunionscale was $6 or $7 higher than the company wagerate, so "we"signed intheUnion.Admittedly, neither the Bludworths nor thecaptainor relief captain of theJoe-Edevermentioned the Union to Dunlap, 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDalthoughDunlap did overhear the Bludworths tell the relief captain, aroundAugust 22,at Pensacola,not to allow any union officials aboard the tug.Hutto was employed as relief captain on theJoe-Edfrom December'1956 toabout August 15, 1957,when he quit;he returned the latter part of October 1957and again quit about March 15, 1958.Hutto knew Collier for a long time andadmitted he could have told him to ask the Company for a job.Hutto hadseveral conversations with the Bludworths in which they stated the Company wasnot making enough money off one tow to afford a union,that it would breakthem and before they would become unionized they would sell the tugs and goout of business.Collier was present when Richard Bludworth made a statementto the above effect.Robert Bludworth also informed Hutto on different oc-casions that a deckhand was worth only $10 a day and he could not see anyreason to increase the rate.The day before Hutto quit in August,the Bludworthsasked if he knew of anyone attempting to organize the employees,or if the menwere talking about the Union.Hutto told them he had heard "small talk" aboutthe Union but he did not know of anyone trying to organize the men.Richard Bludworth said he was very much concerned and worried about or-ganizational activity because a similar company,MylandMarine ConstructionCompany of Galveston,had to shut down as a result of unionization,a slow-down, and lack of capital.He admitted making statements to this effect on sev-eral occasions,obviously to the employees,and pointed out that if the time camewhen the Company could not operate efficiently and profitably it would be forcedto tie up the tugs.Richard Bludworth said he may have made statements of thischaracter to Collier while they were purchasing groceries.Richard Bludworth stated he and his brother had discussed pay raises for sev-eralmonths and in September increased the starting rate to $12 per day and$15 per day after 60 days of employment.Richard admitted he and his brotherdiscussed pay raises with the men,including Collier, in order to find.out what wasacceptable to them and to keep them satisfied.Richard Bludworth testified he issued instruction to captains and relief captainsto keep all unauthorized persons off the tugs and these instructions included "any-one who was attempting to organize the Company."Neither of the Bludworths denied Collier's testimony concerning their inquiriesas to whether a union organizer had talked to him and what he said to Collier.O'Dell testified he first heard of the Union when Ladwig introduced himself asa union representative and stated he was trying to organize the Company.Ladwigfurther stated that if O'Dell would help him sign up the crew he would see thatO'Dell "was fixed up," even though he could not vote in an election.O'Dellcould not remember the day or month the conversation took place,nor did he'statewhat,ifany,reply he gave to Ladwig.He reported the conversation to one,or both of the Bludworths.Sometime later O'Dell heard Ladwig had talked tothe crew on theJoe-Ed,but he was not aboard at the time.O'Dell said thatafter hismeeting with Ladwig the crew discussed organization and he, too, dis--cussed the subject with some of the men.O'Dell did not know whether Collierwas a member of or active on behalf of the Union and Collier never mentionedthat he was in favor of the Union.O'Dell believed Collier remarked the Unionwas not interested in his welfare but only in the payment of dues.FollowingLadwig's visit to the tug the Bludworths instructed O'Dell not to let anyone aboardunless on company business and counsel stipulated union organizers were includedin the instructions.Collier denied making any remark to the effect that all the Union wanted washismonthly dues.By interrogating Collier regarding his union activities or membership,by urginghim to quit if he was dissatisfied with his job, by threatening to shut down in theevent of unionization,by granting wage increases and by issuing and maintaininginstructions to captains prohibiting unauthorized persons to board its tugs, to theextent that these instructions included representatives of the Union,the Companythereby interfered with, restrained,and coerced its employees in the exercise ofthe rights guaranteed them under Section 7 of the Act,in violation of Section8(a)(1) thereof.The Discharge of CollierRichard Bludworth,on the basis of company records, stated that Collier leftHouston,under O'Dell, on August 10, for Pensacola and returned August 19.On the latter date he made another trip,under Groggins,and returned to HoustonSeptember 1.Collier said after his arrival in Houston on September 1, Richard Bludworthtold him that was his last trip and asked if he wanted his check mailed to him. BLUDWORTH CONSTRUCTION COMPANY, INC.393Collier inquired why he was being discharged and Bludworth told him somebodycomplained about roaches on the tug.He stated he had bought and used roachkills and spent enough money to hire an exterminator to eliminate the roaches.Collier added he did not believe that was the reason and remarked his dischargeappeared similar to the firing of the cook on another company tug, as told tohim, for not having frozen apples on board.Bludworth said he had not heardthat one and concluded the conversation by stating he would keep Collier's phonenumber and he might call him back.Collier admitted the entire tug was overrun with roaches and at one time he hadthem under control but when he returned after his trip off, apparently 30 daysbefore his dismissal, they were as thick as ever.Collier conceded that about 3weeks prior to his discharge O'Dell complained about roaches on one or twooccasions, as well as the cleanliness of the stove, and that he used sprays andpills inan effort to correct this condition.He further stated that on one occasionO'Dell complained that the deckhands would not help get rid of the roaches.Collier said he did everything he could to get rid of the roaches but they wereuncontrollable.On cross-examination Collier testified that while his duties in-cluded the storage of food and sanitation of the galley he did not consider riddingthe galley of roaches as part of his job.Neither of the Bludworths complainedabout the above conditions until the time of his discharge.O'Dell, captain of theJoe-Edfor about 11/2 years, stated that Hutto gave Col-lier's name and phone number to Richard Bludworth and mentioned that he wasa good cook.Collier was hired to fill the first vacancy and was on theJoe-Edforabout 3 months.The Bludworths did all the hiring and firing of men althoughO'Dellmade recommendations in respect to discharging individuals, which wereusually followed.O'Dell said it was his practice to give a man several warningsand an opportunity "to right himself" before recommending his dismissal.O'Dell testified that while Collier was a good cook he neglected to keep thegalley clean, which was one of his duties, in that he did not mop the deck, cleanthe stove, or get rid of or control roaches. In fact one time O'Dell found a roachin a jelly jar.O'Dell, in line with his custom, warned Collier on three or fouroccasions that while he wanted him on the tug, he could not stay unless he keptthe galley clean.He specifically complained about roaches and told Collier ifhe used the spray two or three times a day they would be eliminated or con-trolled in a short time.After each warning the galley would be cleaner butCollier never satisfactorily controlled the roaches.These warnings were given toCollier both before and after O'Dell learned of organizational activity as a resultof his meeting with Ladwig. In addition to these warnings, O'Dell asked Hutto,who was a friend of Collier, to speak tohim inan effort to straighten him outand Hutto promised to do so.O'Dell denied that Collier ever had the roachesunder control or that he told Collier the deckhands were not helping to get ridof them.O'Dell asserted that the crew sprayed their quarters daily and coop-erated with him in this respect..In the latter part of August, O'Dell advised Richard Bludworth of the foregoingsituationconcerning Collier and requested that he be replaced, and he was.Col-lier'sreplacement improved conditions after 4 or 5 days and later effectivelycontrolled roaches on the tug.O'Dell did not know that Collier was a member ofthe Union or that he was active in its behalf.Richard Bludworth testified to the same effect as O'Dell in regard to companyhiring and firing procedures.Bludworth stated that in early August, O'Dell indi-cated he was not satisfied with Collier and, again, around the same time, O'Dellsuggested that Collier be dismissed and Shook, who had made a trip as reliefcook, be hired in his place.Bludworth remarked that Shook was not too cleanand O'Dell said he was cleaner than Collier, but in any event Collier was notdischarged because of the Company's practice to allow him time to straightenout.These complaints were based on Collier's failure to keep the galley clean andto control roaches.Later, around August 19, while theJoe-Edwas on a trip,O'Dell again complained on the same grounds and Bludworth decided to dischargeCollier.Prior thereto Bludworth had inspected the tug and when he found itfullof roaches he told Collier to purchase sprays, powders, or anything elsenecessary to control the roaches.When theJoe-Edreturned on September 1, Bludworth talked to Collier, in thegalley, and informed him he was discharged.Collier asked the reason for hisdismissal and Bludworth stated the galley was full of roaches, that it was his jobto get rid of them, and he had not done so. Collier said he purchased quantitiesof exterminating materials and Bludworth stated all he was interested in wasresults and Collier had failed in this respect. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDBludworth replaced Collier with Ralph Sanders and instructed Sanders to getthe roaches under control.The tug then made a 10-day trip and upon its return.Bludworth found conditions very much improved.When the tug returned onthe following trip Bludworth made an inspection and found the roach conditioncompletely controlled.Bludworth did not know Collier was a member of the Union or active in itsbehalf.Hutto testified that sometime after he came back to the Company, in October,1957, he made a trip to Baltimore, during which the Bludworths were on board fromApalachicola, Florida, to Houston.On this trip Hutto asked Robert Bludworth,what had happened to Collier.Robert Bludworth said Collier was no longer withthe Company and inquired if Hutto had known Collier was a union organizerwhile employed by the Company, and he answered he had no such knowledge.Hutto could not recall any mention of the Union having filed a charge againstthe Company and while he heard Collier had filed a charge, he could not remem-ber whether this information came to him before or after the Baltimore trip.Robert Bludworth admitted Hutto accurately related his remarks concerningCollier and stated they were made during a conversation in which Hutto, byreason of his absence from the Company, inquired about various employees, in-cluding Collier.Bludworth said his remarks were prompted by the fact that hehad no knowledge of Collier being a member of or active in union affairs untilhe and representatives of the Union appeared at a hearing scheduled by theBoard on a representation petition filed by the Union.2Hutto also stated that around March 10, 1958, he was on a trip with O'Delland during a discussion on the benefits of organization, O'Dell commented thatthe Bludworths made a mistake by firing Collier, that if they had let him makethe discharge, they would not be having all the present trouble.O'Dell was not questioned in regard to this conversation.Unquestionably, the Company, as found herein, was opposed to organization, butthere is no evidence even remotely suggesting that the Bludworths or O'Dell knewthat Collier was a member of the Union or active in its behalf at anytime prior tohis discharge.The only testimony on this point comes from Collier who relatedan innocuous conversation regarding the Union with Groggins on his last trip,ata time when O'Dell had already recommended his discharge.Of course,knowledge by the employer of a dischargee's union membership or activity is aprerequisite to a finding of discriminatory discharge.(Howard Aero, Inc.,119NLRB 1531.)Nor can it be said that knowledge of Collier's membership oractivity can be inferred to the Company for the record discloses that Collierdid nothing more than attend one meeting and sign a union card.Again, thereisno evidence of mass discrimination against the employees nor the dischargeof entire crews on any of the Company's tugs. (Cf.Waterman Steamship Com-pany, supra)I,therefore, find that the Company had no knowledge, actual orinferred, that Collier was a union member or active in organization, consequently,by discharging him the Company did not commit any unfair labor practice.More-over,assuming the Company had knowledge of Collier's membership in theUnioh, the result would be the same for the evidence conclusively shows thatCollier neglected to keep the galley clean and to control roaches and that he wasproperly discharged for that reason, not for his union membership or activities.I reject Collier's weak and unconvincing explanation that he did not considerhimself responsible for pests in the galley, or that he used reasonable means tocontrol roaches or that at anytime he had them under control. I attach nosignificance to the post discharge conversations which Hutto had with the Blud-worths and O'Dell. I find the Company by discharging Collier did notengage inany violation of Section 8(a)(3) or (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section II, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.2The Board records show that -the petition, 39-RC-1197, was filed by the Union onAugust 19, 1957, and scheduled for hearing on September 6. The hearing was continuedto September 17, and then postponed indefinitely.The original charge in this case wasfiled on September 16. HONOLULUSTAR-BULLETIN,LTD.395V.THE REMEDYHavingfound thatthe Respondent has engaged in certain unfair labor practices,Z shallrecommend that it cease and desisttherefromand take certain affirmative.action designed to effectuate the policiesof the Act.Havingfound thatthe Respondent has engaged in interrogation of employeesconcerningthe Union,I shall recommendthatitcease and desist therefrom.Having foundthatthe Respondent promulgated and enforced instructions deny-:ing union representatives*access to crews on its tugs in derogation of the rightsguaranteed to its employees under Section7 of the Act, Ishall recommend thatthe Respondent rescind immediately its instructionsto thatextent.3Although theevidence here concerns events occurring in respect to the tugJoe-Ed,RichardBludworth admitted the foregoing instructions were applicable to all its tugs.Thus, to limitrescission of the instructionsto theJoe-Edandpermit them tostand as to Respondent'sother tugswould renderremedial reliefmeaninglessand futile.Consequently,I concludethatthe only manner in which the Respond-ent's unlawful instructions can be remediedeffectivelyis to require the Respondentto post appropriate notices on all its tugs.Uponthe basisof theforegoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) of-theAct.3.By interferingwith,restraining,and coercing its employees in the exercise,of the rights guaranteed in Section7 of the Act, theRespondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1),of. theAct.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.TheRespondent by dischargingEdward Leo Collierhas not engaged in anyunfair labor practice in violation of Section 8(a)(3) or(1) of the Act.[Recommendations omitted from publication.]aN.L.R.B. v. Waterman Steamship Company,309 U.S. 206, 224-229;Cities Service OilCompany,25NLRB36, 47-58, enfd. as modified, 122 F. 2d 149(C.A.2) ; Richfield Oil'Corporation,49 NLRB 593,598-604, enfd.as modified 143 F. 2d 860(C.A. 9).See also,N.L.R.B. v. National Organization of Masters,Mates & Pilots of America,Inc., AFL-CIO,253 F. 2d 66, 70(C.A. 7).Honolulu Star-Bulletin,Ltd.andKenneth TamanahaandHono-lulu Typographical Union No. 37,International TypographicalUnion,AFL-CIO,Party to the ContractHonolulu Star-Bulletin,Ltd.*andAnthony van Kralingen, Jr.,andHonolulu Typographical Union No. 37, International Typo-graphical Union,AFL-CIO,Party to the Contract.Cases Nos.,37-CA-108 and 37-CA-109.March 26, 1959DECISION AND ORDEROn August 23, 1957, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter exceptions to the123 NLRB No. 51.